Citation Nr: 9926849	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of [redacted] as the helpless child 
of the veteran.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from March 1943 to June 1945.  
The veteran died in July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in August 1995.  The statement of 
the case was sent in October 1995.  The substantive appeal 
was received in November 1995. 


FINDINGS OF FACT

1.  The appellant's and the veteran's son, [redacted], was born 
in April 1953, and he has never married.

2.  It has been shown that [redacted] became permanently 
incapable of self-support prior to attaining the age of 18, 
and his condition has not changed since that time.


CONCLUSION OF LAW

The veteran's son, [redacted], was permanently incapable of 
self-support prior to attaining the age of 18 years, and may 
be recognized as the helpless child of the veteran.  38 
U.S.C.A. §§ 101(4)(A), 5107 (West 1991); 38 C.F.R. §§ 3.57, 
3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).  The Board 
notes that numerous attempts have been made by the VA and by 
the appellant to locate and obtain all pertinent medical 
evidence.  All available evidence is currently of record.  

The appellant asserts that the veteran's and appellant's son, 
[redacted], was and is permanently incapable of self support, 
and as such, is the helpless child of the veteran.  The 
evidence indicates that [redacted] was born on April [redacted] 1953 
and reached the age of 18 on April [redacted] 1971.

The Board notes that the veteran, during his lifetime, was 
service-connected for psychiatric impairment.  The veteran 
died in July 1974.  The appellant subsequently submitted a 
claim for VA death benefits.  The evidence of record shows 
that in conjunction with this claim, a statement was 
submitted on behalf of the appellant by one of her friends, 
in December 1974.  This friend indicated, in pertinent part, 
that she witnessed the veteran treating [redacted] (at the age 
of 3 or 4 years) in a sadistic and inhumane manner.  The 
friend did not provide details in that regard.  In addition, 
in December 1974, the appellant also reported that the 
veteran had mistreated [redacted] in that he beat him and would 
hold his hands under scalding water.  In October 1975, the 
appellant reported to her congressman that the veteran's 
abuse of her son had caused her son to have nervous problems.  
She indicated that the veteran had repeatedly abused [redacted] 
and threatened to kill him.  She reported that she separated 
from the veteran when [redacted] was 5 years old.  In January 
1977, the appellant testified at a personal hearing, again, 
in conjunction with the death benefits claim.  At that time, 
she reported that the veteran was a violent and abusive man.  
With regard to [redacted], she related that when they lived with 
the veteran when [redacted] was small, she would put him to bed 
by six o'clock in the evening so that [redacted] would not annoy 
the veteran.  She indicated that [redacted] was not allowed to 
play with toys in the veteran's presence and when he did, the 
veteran would take him into the bathroom and hold his hands 
under scalding water.  

Thereafter, the RO determined that the veteran's service-
connected anxiety neurosis was a contributory cause of death.  
As such, the cause of death was service-connected.  

With regard to [redacted]'s background prior to his 18th 
birthday, the Board notes that there is correspondence from 
the appellant, [redacted], and lay individuals.  In addition, 
there are some letters from private physicians as well as 
medical treatment records.  

The appellant asserted that [redacted] was permanently disabled 
as of his 18 birthday.  She indicated that he had dropped out 
of high school due to illness although he later earned an 
equivalency diploma.  She reported that he had worked a total 
of 5 years in his life, but was unable to maintain steady 
full-time employment.  The appellant maintained that [redacted] 
was a very ill child with psychiatric problems as well as 
pains and diarrhea that were eventually diagnosed as Crohn's 
disease in the 1980's.  [redacted] himself indicated that he did 
not graduate from high school, but earned an equivalency 
diploma; had worked 5 years in his life; and is currently an 
ill man.  [redacted] indicated that he was not incompetent and 
did not present any assertions regarding his physical and 
mental capacities on or before his 18th birthday.  

With regard to the lay evidence, in an August 1995 letter 
from the assistant principal of [redacted]'s high school, the 
assistant principal stated that due to illness, [redacted] was 
unable to complete his 11th year of school and withdrew from 
school.  He indicated that [redacted] was absent 9 days during 
his freshman year, 24 days during his sophomore year, and 37 
days during his junior year.  All absences were attributed to 
ill health.  The assistant principal further stated that the 
record showed that [redacted] possessed average academic 
ability; however, his achievement scores did not reflect his 
true academic potential due to his history of poor health.  
In addition, in an April 1996 statement, the former principal 
indicated that [redacted] never played sports during high 
school.  The record also shows that [redacted] earned a high 
school equivalency diploma in 1971.  

With regard to the medical evidence, in June 1971, an invoice 
was prepared for services provided by Simone Scarano, M.D., 
to [redacted] in June 1971, after [redacted] had turned 18 years 
old.  It was noted that [redacted] was provided psychiatric 
treatment for a neurosis.  In a November 1972 letter, Philipp 
Manecke Jr., M.D., indicated that he had known [redacted] since 
his birth.  He indicated that in December 1959, he had 
treated [redacted] for tonsillitis; in 1961, he treated him for 
hives; and in 1962, he transferred to a psychiatrist and was 
under his care for several months.  Thereafter, Dr. Manecke 
indicated that [redacted] was under psychiatric care at several 
facilities.  In another November 1972 letter, William Pyka, 
M.D., indicated that he had treated [redacted] in December 1970 
and in June 1972 for anorexia, nervousness, weakness, and 
recurrent respiratory infections.  It was Dr. Pyka's opinion 
that [redacted] was emotionally unbalanced and suffered from 
anxiety and allergic rhinitis.  In another November 1972 
letter, Nathanial Posner, M.D., stated that he had seen 
[redacted] on 10 occasions for complaints of stomach pain and 
headaches.  It was noted that [redacted] was reluctant to go to 
school.  Mental status examination was unremarkable.  Dr. 
Posner opined that [redacted] had an adjustment reaction to 
childhood.  In addition, in subsequent medical records, it 
was noted that [redacted] had suffered severe emotional trauma 
when the veteran left the family and was afraid of his 
return.  In addition, [redacted] also suffered an attack of 
Hepatitis A at the age of 16.  

According to the medical evidence dated years after [redacted]'s 
18th birthday, [redacted]'s Crohn's disease first became 
symptomatic during the late 1970's, but he was not diagnosed 
until the 1980's.  In addition, [redacted] continued to suffer 
from anxiety.  [redacted]'s various disabilities currently cause 
physical and mental impairments and render him permanently 
incapable of self-support.  

The Board notes that in a March 1999 letter, Mark H. Mishkin, 
M.D., FACP, stated that he had reviewed [redacted]'s medical 
records dated prior to his 18th birthday and opined that 
[redacted] was incapable of self-support prior to age 18.  Dr. 
Mishkin did not elaborate.  Thereafter, the RO requested that 
Dr. Mishkin provide copies of the supporting medical records; 
however, in an April 1999 letter, Dr. Mishkin indicated that 
he was unable to provide these records because they were not 
in his possession.  

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.356 (1998).  
Regulations state that child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18.  Dobson v. 
Brown, 4 Vet. App. 443 (1996).  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 
33 (1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a person may qualify as a "child" under the 
pertinent legal framework if he is shown to have been 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Essentially, the focus of the analysis is on the child's 
condition at the time of his 18th birthday.  If the child is 
shown to have been capable of self-support at 18, the Board 
need go no further.  If, however, the record reveals that he 
was permanently incapable of self-support at 18, the Board 
must point to evidence that his condition changed since that 
time.  

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) are for consideration.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

As noted, [redacted] is currently unemployed and suffers from 
mental and physical medical disabilities which render him 
permanently incapable of self-support; however, the initial 
question before the Board is whether he was rendered 
permanently incapable of self-support prior to attaining the 
age of 18 years.  [redacted]'s current medical and employment 
status is of no probative value in determining the status of 
his mental and physical capabilities before his eighteenth 
birthday.

As noted, Dr. Mishkin indicated that [redacted] was incapable of 
self-support prior to age 18.  Although Dr. Mishkin did not 
elaborate on that statement, he did state that he had 
reviewed [redacted]'s medical records dated prior to his 18th 
birthday.  The Board has also reviewed these records and 
agrees that [redacted] suffered from mental and physical 
impairment at that time.  The Board notes that the Court has 
stated that the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board notes that the evidence of record appears 
unclear as to whether the [redacted] was permanently disabled as 
of his 18th birthday, however, Dr. Mishkin who is a medical 
professional, indicated that he was in fact permanently 
disabled.  In addition, the subsequent medical evidence shows 
that [redacted]'s impairments continued to disable him, and, in 
fact, worsened over time.  This tends to show that [redacted] 
was disabled prior to the age of 18.  As such, and in 
resolving all doubt in the appellant's favor, the Board finds 
that [redacted] became permanently incapable of self-support 
prior to attaining the age of 18, and his condition has not 
changed since that time.  

Accordingly, the Board concluded that the veteran's son, 
[redacted], was permanently incapable of self-support prior to 
attaining the age of 18 years and his condition has not 
changed since that time; he is recognized as the helpless 
child of the veteran.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 
1991); 38 C.F.R. §§ 3.57, 3.356 (1998).


ORDER

The appeal is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

